Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the preliminary amendment filed on 10/29/2020.
Claims 1-9 are cancelled by the applicants.
Claims 10-21 are added by the applicants.
Claims 11-21 are pending. 

Examiner’s Note
Please note that Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. More particularly,  the “a first bank” and “a second bank” as recited in claim 10, “a first area” and “a second area” as recited in claim 11, “an expanded memory” as recited in claim 12 and “a first memory” and “a second memory” as recited in claim 13 is not supported in the originally filed specification, the specification only support ‘a first program storage area’, ‘a second program storage area’ at the published application paragraph [0031]. 
Further, claims 14-17 recites “acquired from a center” is not supported in the originally filed specification, the specification only support ‘acquired from an external server’ at the published application paragraph [0047]. 
 	Clarification and/or correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 10-13 and 22 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9 and 13 of U.S. Patent No. 10,795,661. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following observations.
Instant Claim
10,795,661 Claim
10. (New) An electronic control unit for use with a vehicle, the electronic control unit comprising: a microcontroller configured to execute a software for controlling the vehicle;
and a memory including:
a first bank that stores the software, and



a second bank that stores an update software that is an updated version of the software, 

the update software being based on update data that is acquired from outside the vehicle over a network, wherein:





the microcontroller is configured to:
execute the software while the update software is being written to the second bank, 


obtain a first execution output that is a result of executing the software, and 
obtain a second execution output that is a result of executing the update software.






a second program storage area configured to store an update program that is an updated version of the control program; and 
acquire update data from a device located outside the vehicle via a network, wherein the update data constitutes the update program when the processor fully downloads the update data from the device, store the update program in the second program storage area, regardless of whether the execution unit is executing the control program,
a processor programmed to: 
perform a first vehicle control by executing the control program for controlling the vehicle; 

obtain a first execution output that is a result of executing the control program, and 
obtain a second execution output that is a result of executing the update program.

a microcontroller configured to execute a software for controlling the vehicle;
and a memory including:
a first area that stores the software, and


a second area that stores an update software that is an updated version of the software, 


the update software being based on update data that is acquired from outside the vehicle over a network, wherein:




the microcontroller is configured to:
execute the software while the update software is being written to the second area,



obtain a first execution output that is a result of executing the software, and 
obtain a second execution output that is a result of executing the update software.





a first program storage area configured to store a control program for controlling a vehicle, and 
a second program storage area configured to store an update program that is an updated version of the control program; and 
acquire update data from a device located outside the vehicle via a network, wherein the update data constitutes the update program when the processor fully downloads the update data from the device, store the update program in the second program storage area, regardless of whether the execution unit is executing the control program,
a processor programmed to: 

obtain a first execution output that is a result of executing the control program, and 
obtain a second execution output that is a result of executing the update program.

a microcontroller configured to execute a software for controlling the vehicle;
and 
a memory that stores the software, and


an expanded memory that stores an update software that is an updated version of the software, 
the update software being based on update data that is acquired from outside the vehicle over a network, wherein:





the microcontroller is configured to:
execute the software while the update software is being written to the expanded memory, 
obtain a first execution output that is a result of executing the software, and 
obtain a second execution output that is a result of executing the update software.





a first program storage area configured to store a control program for controlling a vehicle, and 
a second program storage area configured to store an update program that is an updated version of the control program; and 
acquire update data from a device located outside the vehicle via a network, wherein the update data constitutes the update program when the processor fully downloads the 
a processor programmed to: 
perform a first vehicle control by executing the control program for controlling the vehicle; 
obtain a first execution output that is a result of executing the control program, and 
obtain a second execution output that is a result of executing the update program.

a microcontroller configured to execute a software for controlling the vehicle;
and 
a first memory that stores the software, and




the update software being based on update data that is acquired from outside the vehicle over a network, wherein:




the microcontroller is configured to:
execute the software while the update software is being written to the second memory, 
obtain a first execution output that is a result of executing the software, and 
obtain a second execution output that is a result of executing the update software.





a first program storage area configured to store a control program for controlling a vehicle, and 

acquire update data from a device located outside the vehicle via a network, wherein the update data constitutes the update program when the processor fully downloads the update data from the device, store the update program in the second program storage area, regardless of whether the execution unit is executing the control program,
a processor programmed to: 
perform a first vehicle control by executing the control program for controlling the vehicle; 
obtain a first execution output that is a result of executing the control program, and 
obtain a second execution output that is a result of executing the update program.

a memory including:


a second program storage area configured to store an update program that is an updated version of the control program, the update program being based on update data; and
acquire the update data from a device located outside the vehicle via a network, store the update program in the second program storage area, regardless of whether the execution unit is executing the control program, 


a processor programmed to perform a first vehicle control by executing the control program for controlling the vehicle,
obtain a first execution output that is a result of executing the control program, and
obtain a second execution output that is a result of executing the update program.




a second program storage area configured to store an update program that is an updated version of the control program; and 
acquire update data from a device located outside the vehicle via a network, wherein the update data constitutes the update program when the processor fully downloads the update data from the device, store the update program in the second program storage area, regardless of whether the execution unit is executing the control program,
a processor programmed to: 
perform a first vehicle control by executing the control program for controlling the vehicle; 
obtain a first execution output that is a result of executing the control program, and 
obtain a second execution output that is a result of executing the update program.


.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPN 20140068590 to NATSUME and further in view of USPN 9557981 to Throop et al. and further in view of USPN 8135533 to Noda.
Per claim 10:
NATSUME discloses:
10. (New) An electronic control unit for use with a vehicle, the electronic control unit comprising:
a microcontroller configured to execute a software for controlling the vehicle (Paragraph [0061] “FIG. 1 showing an electrical configuration an electronic control unit (ECU) of an electronic control system for an ;
and a memory including:
a first bank that stores the software (Paragraph [0073] “the flash ROM 5 has a formation of a main storage area 20 for storing the current version program that is a currently used version program of the application program (control software)”), and
a second bank that stores an update software that is an updated version of the software (Paragraph [0073] “a sub-storage area 21 for storing an update version program that includes updated points to be updated from the current version program”), the update software being based on update data that is acquired from outside the vehicle over a network (Paragraph [0071] “the ECU 1 is, as shown in FIG. 2, connected with other ECUs 1', 1'', etc. through a serial communication bus 30…The serial communication enables the ECU 1 to receive… data about version-up of the application program (control software), i.e., data of an update version program”; Paragraph [0073] “program store processing that stores an update version program acquired from the outside in the sub-storage area 21”), wherein:
the microcontroller is configured to:
(Paragraph [0073] “the flash ROM 5 has a formation of a main storage area 20 for storing the current version program that is a currently used (i.e., executing) version program of the application program (control software)”; Paragraph [0005] “stored program is updated to a new version, while the old version control software is being used by the user”).

NATSUME does not explicitly disclose obtain a second execution output that is a result of executing the update software.
However, Throop discloses in an analogous computer system obtain a second execution output that is a result of executing the update software (Col. 8, lines 48-56 “a restoration or rollback (to switch) may be performed on the module 337. This can include, but is not limited to, restoring the module using a flash to a known working state downloaded from the server, or restoring the module using a flash to a known working state established prior to attempting flash (e.g., using a saved back-up state). A rolled-back module can then be checked for errors as well, and additional procedures can be under taken if the restoration encountered problems”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the method of obtain a second execution output that is a result of executing the update software as taught by Throop into the method of updating control program of ECU as taught by NATSUME. The modification 

Neither NATSUME nor Throop explicitly disclose obtain a first execution output that is a result of executing the software.
However, Noda discloses in an analogous computer system obtain a first execution output that is a result of executing the software (Col. 9, lines 13-17 “the CPU 21 starts executing the engine control software… the CPU 21 continues executing the engine control software until the ECU 1 is stopped”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the method of obtain a first execution output that is a result of executing the software as taught by Noda into the method of updating control program of ECU as taught by the combination system of NATSUME and Throop. The modification would be obvious because of one of ordinary skill in the art would be motivated to add/incorporate the features of obtain a first execution output that is a result of executing the software to provide an efficient technique for performing the update which incorporates the functionality of currently running software so when updated version activated the vehicle runs as expected as suggested by Noda (col. 2, lines 35-50).


Per claim 14:
NATSUME discloses:
14. (New) The electronic control unit according to claim 10, wherein the update data is acquired from a center located outside the vehicle, and the center is connected to the vehicle via the network (Paragraph [0078] “an update version program is downloaded and acquired… radio communication unit 31 receives an update version program sent by the server in response to this”).


Per claim 18:
NATSUME discloses:
18. (New) The electronic control unit according to claim 10, wherein the first bank and the second bank are provided in a single flash memory (Fig. 1, element 5 and related discussion).


Per claim 20:
NATSUME discloses:
20. (New) The electronic control unit according to claim 12, wherein the memory corresponds to a first flash memory (Fig. 1, element 5 and related discussion), and the expanded memory corresponds to a second flash memory that is different from the first flash memory (Fig. 1, element 4 and related discussion).


Claim 11-13 is/are the electronic control unit claims corresponding to electronic control unit claim 1 and rejected under the same rational set forth in connection with the rejection of claim 1 as noted above.

Claim 15-17 is/are the electronic control unit claims corresponding to electronic control unit claim 14 and rejected under the same rational set forth in connection with the rejection of claim 14 as noted above.

Claim 19 is/are the electronic control unit claims corresponding to electronic control unit claim 18 and rejected under the same rational set forth in connection with the rejection of claim 18 as noted above.

Claim 21 is/are the electronic control unit claims corresponding to electronic control unit claim 20 and rejected under the same rational set forth in connection with the rejection of claim 20 as noted above.


Per claim 22:
NATSUME discloses:
22. (New) A vehicle controller comprising:
a memory including:
(Fig. 1 elements ROM 5 and related discussion) configured to store a control program for controlling a vehicle Paragraph [0073] “the flash ROM 5 has a formation of a main storage area 20 for storing the current version program that is a currently used version program of the application program (control software)”), and
a second program storage area configured to store an update program that is an updated version of the control program (Paragraph [0073] “a sub-storage area 21 for storing an update version program that includes updated points to be updated from the current version program”), the update program being based on update data (Paragraph [0071] “the ECU 1 is, as shown in FIG. 2, connected with other ECUs 1', 1'', etc. through a serial communication bus 30…The serial communication enables the ECU 1 to receive… data about version-up of the application program (control software), i.e., data of an update version program”); and
a processor programmed to 
perform a first vehicle control by executing the control program for controlling the vehicle (Paragraph [0061] “FIG. 1 showing an electrical configuration an electronic control unit (ECU) of an electronic control system for an automobile, an ECU 1 has a main control unit made up of a CPU 3 and performs control processing of electronic apparatuses mounted on an automobile as control target apparatuses to be ,
acquire the update data from a device located outside the vehicle via a network (Paragraph [0073] “an update version program acquired from the outside in the sub-storage area 21”), 
store the update program in the second program storage area (Paragraph [0073] “program store processing that stores an update version program acquired from the outside in the sub-storage area 21; and memory changeover processing that, when storing of the update version program has ended successfully in the sub-storage area 21, changes over the sub-storage area 21 to a new main storage area as the main storage area 20”), regardless of whether the execution unit is executing the control program (Paragraph [0073] “acquiring an update version program, perform program rewrite processing by the rewriting firmware 5a independently from execution processing of the current version program”).

NATSUME does not explicitly disclose obtain a second execution output that is a result of executing the update program. 
However, Throop discloses in an analogous computer system obtain a second execution output that is a result of executing the update software (Col. 8, lines 48-56 “a restoration or rollback (to switch) may be performed on the module 337. This can include, but is not limited to, restoring .
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the method of obtain a second execution output that is a result of executing the update program as taught by Throop into the method of updating control program of ECU as taught by NATSUME. The modification would be obvious because of one of ordinary skill in the art would be motivated to add/incorporate the features of obtain a second execution output that is a result of executing the update program to provide an efficient technique for confirming the update which performs its functionality as expected so as to keep the vehicle software running up-to-date as suggested by Throop (col. 1, lines 29-45).

Neither NATSUME nor Throop explicitly disclose obtain a first execution output that is a result of executing the control program.
However, Noda discloses in an analogous computer system obtain a first execution output that is a result of executing the control program (Col. 9, lines 13-17 “the CPU 21 starts executing the engine control software… the CPU 21 continues executing the engine control software until the ECU 1 is stopped”).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Related cited arts:
US 20200310782 A1 discloses a gateway device is connected via one or more networks to electronic controllers on-board a vehicle. The gateway device includes one or more memories, and circuitry that acquires firmware update information. The circuitry determines whether or not a first electronic controller satisfies a second condition based on second information about the first electronic controller, where the second information is whether the first electronic controller includes a firmware cache for performing a pre-update firmware cache operation. The circuitry also causes, when the second condition is not satisfied, the gateway device to execute a proxy process, where the gateway device requests the first electronic controller to transmit boot ROM data to the gateway device, creates updated boot ROM data with the updated firmware, and 

US 20190258469 A1 discloses A vehicle controller includes: an execution unit configured to execute a control program for controlling a vehicle; a storage unit having a first program storage area to store the control program and a second program storage area to store an update program that is an updated version of the control program and created based on update data acquired from a device located outside the vehicle through a network; and an update unit that stores the update program in the second program storage area based on the update data, regardless of whether the execution unit is executing the control program.

US 8781442 B1 discloses methods and systems related to a Personal Assistance Safety System. In one aspect, disclosed are methods and systems for vehicle communications comprising an antenna selecting unit configured to select an antenna according to an antenna selection strategy and a first antenna switch coupled to the antenna selecting unit configured to direct communications through the selected antenna.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Satish Rampuria at (571) 272-3732.  The examiner can normally be reached Monday-Friday between 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: (571) 272-2100.

/Satish Rampuria/Primary Examiner, Art Unit 2193